Exhibit 99.2 Part I – Financial Information Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In Thousands, Except Share and Per Share Information) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance of $800 and $800, respectively Retainage Other Income taxes receivable Inventory Deferred tax asset Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other Total current assets Property and equipment, net Goodwill Intangible assets, net of accumulated amortization Other assets 79 79 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable: Trade Retainage Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Long-term debt, less current portion Other long-term liabilities Deferred income taxes Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Common stock $0.01 par value, 50,000,000 authorized, 21,577,366 issued; 21,565,720 outstanding Treasury stock, 11,646 and 0 shares, at cost Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements -1- Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (In Thousands, Except Share and Per Share Information) March 31, March 31, Contract revenues $ $ Costs of contract revenues Gross profit Selling, general and administrative expenses Interest (income) expense Interest income ) ) Interest expense Interest (income) expense, net ) Income before income taxes Income tax expense Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Shares used to compute earnings per share Basic Diluted See notes to unaudited condensed consolidated financial statements -2- Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) (In Thousands, Except Share Information) Common Treasury Additional Stock Stock Paid-In Retained Shares Amount Shares Amount Capital Earnings Total Balance, January 1, 2009 $ ) $ Stock-based compensation — — — Net income — — — Balance, March 31, 2009 $ ) $ See notes to unaudited condensed consolidated financial statements -3- Orion Marine Group, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In Thousands) March 31, March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred financing cost amortization 63 59 Non-cash interest expense 23 Deferred income taxes ) ) Stock-based compensation Gain on sale of property and equipment ) ) Change in operating assets and liabilities: Accounts receivable ) Income tax receivable Inventory ) 8 Prepaid expenses and other ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Accounts payable ) ) Accrued liabilities Income tax payable 55 Billings in excess of costs and estimated earnings on uncompleted contracts ) Deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of property and equipment 73 Purchase of property and equipment ) ) Acquisition of business (net of cash acquired) ) Net cash used in investing activities ) ) Cash flows from financing activities: Increase in loan costs ) Borrowings on long-term debt Payments on long-term debt ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Taxes, net of refunds $ $ See notes to unaudited condensed consolidated financial statements -4- Orion Marine Group, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements
